                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       STATESBORO DIVISION
ROBERT BOWEN,                           )
                                        )
     Plaintiff,                         )
                                        )
v.                                      )              CV619-009
                                        )
UNITED STATES OF AMERICA,               )
                                        )
     Defendant.                         )

                                 ORDER

     Defendant’s motion to stay the case (doc. 10) pending resolution of

the motion to dismiss for lack of jurisdiction (see doc. 9, pending before

the District Judge), which is unopposed, is GRANTED. See S.D. Ga. L.

R. 7.5 (“Failure to respond within the applicable time period shall

indicate that there is no opposition to a motion.”).

     SO ORDERED, this 28th day
                             y of May,
                                    y, 2019.

                                   ______________________________
                                    ___________________________
                                   CHRIS     ER L. RAY
                                    HRISTOPHER
                                       STOPH
                                           HER
                                   UNITED STATES MAGISTRATE JU
                                                             UDGE
                                   SOUTHERN DISTRICT OF GEORGIA
